



Exhibit 10.1


TRINITY INDUSTRIES, INC.


FOURTH AMENDED AND RESTATED TRINITY INDUSTRIES, INC.
2004 STOCK OPTION AND INCENTIVE PLAN


NOTICE OF GRANT OF STOCK OPTIONS




TO:        (the “Optionee” or “you”)


FROM:        Trinity Industries, Inc., a Delaware corporation (the “Company”)


You have been granted a Stock Option to purchase Shares of the Company pursuant
to the Fourth Amended and Restated Trinity Industries, Inc. 2004 Stock Option
and Incentive Plan (the “Plan”). This Stock Option is subject to all of the
terms and conditions set forth in this Notice of Grant of Stock Options (the
“Notice of Grant”), the Plan, and the Non-Qualified Stock Option Agreement
attached hereto as Exhibit A (the “Agreement”), each of which are incorporated
into this Notice of Grant. Capitalized terms that are not defined in the Notice
of Grant shall have the meanings given to them in the Agreement, and if not
defined in the Agreement, the meanings given to them in the Plan.


Date of Grant:                    


Option Number:                


Number of Shares subject to the Stock                    
Option (the “Optioned Shares”):        


Option Price (per Optioned Share):        


Total Option Price:                


Type of Stock Option:                        


Expiration Date:    


Vesting and Exercisability:    


Except as specifically provided in the Agreement and subject to certain
restrictions and conditions set forth in the Plan, the Stock Option shall become
vested and exercisable in accordance with the following table, provided you are
employed by or otherwise providing continuous services to the Company or an
Affiliate from the Date of Grant through the vesting date set forth below (the
“Vesting Date”):


Stock Option Vested
Vesting Date
 
 



Additional Terms/Acknowledgment: You acknowledge and agree that the Notice of
Grant and the vesting and exercisability schedule set forth herein do not
constitute an express or implied promise of your continued employment or
engagement for the vesting period, for any period, or at all, and shall not
interfere with your right or the Company’s right to terminate your employment or
service relationship with the Company or its Affiliates at any time, with or
without Cause. You further acknowledge and agree that nothing in this Notice of
Grant, the Agreement or the Plan shall confer upon you the right to receive any
future Awards.





--------------------------------------------------------------------------------







Committee Decisions/Interpretations/Acceptance: You hereby agree to accept as
binding, conclusive and final all decisions or interpretations of the Human
Resources Committee of the Board (the “Committee”) upon any questions relating
to the Plan, the Agreement, and this Notice of Grant. By accepting this Notice
of Grant, you acknowledge receiving a copy of the Plan and the Agreement, and
represent that you are familiar with the terms and provisions thereof, and
hereby accept the Stock Option subject to all of the terms and provisions hereof
and thereof. You further acknowledge and represent that you have reviewed this
Notice of Grant, the Plan, and the Agreement in their entirety, have had an
opportunity to obtain the advice of counsel prior to executing this Notice of
Grant, and fully understand all of the provisions of this Notice of Grant, the
Plan and the Agreement.


* * * * * * *









--------------------------------------------------------------------------------









By your signature below, you agree that the Notice of Grant, the Agreement, and
the Plan, constitute your entire agreement with respect to the Stock Option, and
except as set forth therein, may not be modified except by means of a writing
signed by the Company and you. This Notice of Grant and Agreement may be
executed in duplicate counterparts, the production of either of which (including
a signature or proof of electronic acceptance) shall be sufficient for all
purposes for the proof of the binding terms of this Stock Option.


THE COMPANY:


Trinity Industries, Inc.
 
 
By:
/s/ Melendy Lovett
Name:
Melendy Lovett
Title:
Senior Vice President and Chief Financial Officer







                
OPTIONEE:


                                                        
                                                    
Signature


Name:                        


Date:                            





--------------------------------------------------------------------------------







Exhibit A
FOURTH AMENDED AND RESTATED TRINITY INDUSTRIES, INC.
2004 STOCK OPTION AND INCENTIVE PLAN


NON-QUALIFIED STOCK OPTION AGREEMENT


1.Grant of Option. Trinity Industries, Inc., a Delaware corporation (the
“Company”) hereby grants to the Optionee named on the Notice of Grant (the
“Optionee”), a Stock Option to purchase up to the total number of Optioned
Shares subject to the Stock Option as set forth in the Notice of Grant, at the
Option Price as set forth in the Notice of Grant, subject to the terms and
conditions set forth in this Non-qualified Stock Option Agreement (this
“Agreement”) and the Fourth Amended and Restated Trinity Industries, Inc. 2004
Stock Option and Incentive Plan, as amended from time to time (the “Plan”). The
Option Price is equal to or greater than the Fair Market Value per Share on the
Date of Grant set forth in the Notice of Grant. The “Option Period” shall
commence on the Date of Grant and shall expire on the Expiration Date set forth
on the Notice of Grant, unless terminated earlier in accordance with Section 4
below. The Stock Option is a Non-qualified Stock Option that is intended to
comply with the provisions governing nonqualified stock options under the final
Treasury Regulations issued on April 17, 2007, in order to exempt this Stock
Option from application of Section 409A of the Code.


2.Subject to Plan. The Stock Option and its exercise are subject to the terms
and conditions of the Plan, and in the event of conflict between the Notice of
Grant, this Agreement and the Plan, the terms, conditions and provisions of the
Plan shall be controlling. Unless otherwise defined herein, the capitalized
terms used herein shall have the meanings given to them in the Notice of Grant,
and if not defined in the Notice of Grant, the meanings given to them in the
Plan. The Stock Option is subject to any rules promulgated pursuant to the Plan
by the Board or the Committee, as applicable, and communicated to the Optionee
in writing.


3.Vesting of Stock Option; Time of Exercise.
a.    Except as specifically provided in this Agreement and subject to certain
restrictions and conditions set forth in the Plan, the Stock Option shall vest
and become exercisable as provided in the Notice of Grant. Once vested, the
Stock Option may be exercised, in whole or in part, at any time during the
Option Period. The vesting schedule set forth in the Notice of Grant may be
accelerated at the discretion of the Committee as provided in the Plan or in the
event the provisions of paragraph (b) of this Section 3 apply.
b.    If the Optionee ceases to be an officer, director, or employee of the
Company or an Affiliate by reason of death, Disability, or Retirement, to the
extent not previously vested, the Stock Option shall become fully vested and the
Optionee or the Optionee’s personal representatives, heirs, legatees, or
distributees, as appropriate, shall have the immediate right to fully exercise
the Stock Option at any time during the Option Period.
4.Term; Forfeiture. Except as otherwise provided in this Agreement, to the
extent the Stock Option is not vested on the date the Optionee ceases to be an
officer, director, or employee of the Company or an Affiliate (a “Termination of
Service”) for any reason, such unvested portion of the Stock Option shall be
terminated and forfeited on that date. Except as otherwise provided in this
Agreement, the vested portion of the Stock Option shall be terminated and
forfeited and the Option Period shall end upon the earliest occurrence of (i)
the Expiration Date, or (ii) the first of the following to occur:


a.    Unless otherwise determined by the Committee, if the Optionee incurs a
Termination of Service by reason of the fact that the Optionee is discharged by
the Company or an Affiliate for Cause (as defined below), as determined solely
and exclusively by the Committee, then upon such Termination of Service the
Stock Option shall be terminated and forfeited and the Option





--------------------------------------------------------------------------------





Period shall end. For purposes of this Agreement, the term “Cause” shall have
the meaning given to such term in the CIC Agreement (as defined below);
provided, however, if such agreement does not define the term “Cause” or there
is no such Agreement, then the term “Cause” shall mean (i) the willful and
continued failure by the Optionee to substantially perform the Optionee’s duties
with the Company (other than any such failure resulting from the Optionee’s
incapacity due to physical or mental illness and other than in respect of any
duties inconsistent with, or more burdensome than, the Optionee’s duties with
the Company immediately prior to a Change in Control of the Company); (ii)
misappropriation or embezzlement from the Company or any other act or acts of
dishonesty by the Optionee constituting a felony that results, or is intended to
result, directly or indirectly, in gain to or personal enrichment of the
Optionee at the Company’s expense; (iii) the conviction of the Optionee of a
felony involving the moral turpitude of the Optionee; or (iv) the willful
engagement by the Optionee in continued misconduct which is materially injurious
to the Company after having been advised in writing of the particular misconduct
deemed by the Company to be materially injurious to the Company and instructed
in such writing to cease any further misconduct of a similar nature. For
purposes of the foregoing, no act or failure to act on the part of the Optionee
shall be considered “willful” unless done, or omitted to be done, by the
Optionee not in good faith and without reasonable belief that the action or
omission of the Optionee was in the best interest of the Company.
b.    Unless such periods are otherwise extended by the Committee, if the
Optionee incurs a Termination of Service by reason of the Optionee’s Retirement,
then the Option Period shall end thirty-six (36) months after the date of such
Termination of Service at which time the Stock Option shall be terminated and
forfeited; provided, however, that if the Optionee dies during such thirty-six
(36) month period, then the Option Period shall end twelve (12) months after the
date of the Optionee’s death at which time the Stock Option shall be terminated
and forfeited.
c.    Unless such periods are otherwise extended by the Committee, if the
Optionee incurs a Termination of Service by reason of the Optionee’s Disability,
then the Option Period shall end twelve (12) months after the date of the
Optionee’s Termination of Service at which time the Stock Option shall be
terminated and forfeited.
d.    Unless such periods are otherwise extended by the Committee, if the
Optionee incurs a Termination of Service by reason of death, then the Option
Period shall end twelve (12) months after the date of the Optionee’s death at
which time the Stock Option shall be terminated and forfeited. The Optionee’s
personal representatives, heirs, legatees, or distributees, as appropriate,
shall have the right to exercise the Stock Option during such twelve (12) month
period.
e.    Unless such periods are otherwise extended by the Committee, if the
Optionee incurs a Termination of Service for any reason other than as described
in paragraphs (a) through (e) above, then the Option Period shall end three
(3) months after the date of the Optionee’s Termination of Service at which time
the Stock Option shall be terminated and forfeited; provided, however, that if
the Optionee dies during such three (3) month period, then the Option Period
shall end twelve (12) months after the date of the Optionee’s death at which
time the Stock Option shall be terminated and forfeited.
f.    Notwithstanding the foregoing, subject to paragraph (g) below, if the
Optionee and the Company have entered into a Change in Control Agreement, as
amended or restated from time to time (a “CIC Agreement”), then the Stock Option
shall be exercisable until the later of (i) the last date the Stock Option may
be exercised pursuant to paragraphs (b) through (e) above, or (ii) the last date
the Stock Option may be exercised pursuant to the terms of the CIC Agreement.
g.    Notwithstanding anything to the contrary in paragraphs (b) through (f)
above, no portion of the Stock Option shall be exercisable after the Expiration
Date.





--------------------------------------------------------------------------------





5.Who May Exercise. Subject to the terms and conditions set forth in the Notice
of Grant and Sections 3 and 4 above, during the lifetime of the Optionee, the
Stock Option may be exercised only by the Optionee, or by the Optionee’s
guardian or personal or legal representative. If the Stock Option is exercisable
following the Optionee’s death as specified in Section 4, and the Optionee has
not exercised the Stock Option as to the maximum number of vested Optioned
Shares as set forth in the Notice of Grant as of the date of death, the
following persons may exercise the vested portion of the Stock Option on behalf
of the Optionee with respect to the vested Optioned Shares at any time prior to
the earliest of the dates specified in Section 4 hereof: the personal
representative of his estate or the person(s) who acquired the right to exercise
the Stock Option by bequest or inheritance or by reason of the death of the
Optionee, provided that the Stock Option shall remain subject to the other terms
of the Notice of Grant, this Agreement, the Plan, and all Applicable Laws,
rules, and regulations.


6.Manner of Exercise. Subject to such administrative regulations as the
Committee may from time to time adopt, the Stock Option may be exercised by the
delivery of written notice to the Committee setting forth the number of Shares
with respect to which the Stock Option is to be exercised (the “Exercise
Notice”) and the date of exercise thereof (the “Exercise Date”), which shall be
the date that the Optionee has delivered both the Exercise Notice and the
consideration to the Company with a value equal to the total Option Price of the
Shares to be purchased (plus any federal, state or local income tax and
employment tax withholding or other tax payment due with respect to such
exercise). The Stock Option may be exercised only with respect to a full Share,
and no fractional Share shall be issued. On the Exercise Date, the Optionee
shall deliver to the Company consideration with a value equal to the total
Option Price of the shares to be purchased, payable as follows: (a) in cash
(including check, bank draft, or money order); (b) by the delivery of Shares
(including Restricted Stock when authorized by the Committee) already owned by
the Optionee; (c) by directing the Company (when authorized by the Committee) to
withhold Shares otherwise issuable upon exercise, having a Fair Market Value
equal to the total Option Price; provided that no delivery or withholding of
Shares will be permitted if it would result in the Company recognizing
additional accounting expense after the grant of the Stock Option or upon its
exercise; (d) by providing with the notice of exercise an order to a designated
broker to sell part or all of the Shares and to deliver sufficient proceeds to
the Company, in cash or by check payable to the Company, to pay the full
purchase price of the Shares (i.e., a “cashless exercise”); or (e) any
combination of the foregoing. Shares delivered or tendered to exercise the Stock
Option must be held for at least six-months prior to the date of exercise of the
Stock Option if the Shares were acquired by previous exercise of a Stock Option
or by vesting of Restricted Stock or Restricted Stock Units. Shares acquired by
other methods (e.g., open market, purchase, gift, etc.) do not have the
six-month holding requirement. Upon payment of all amounts due from the
Optionee, the Company shall cause the issuance of the Shares then being
purchased to the Optionee (or the person exercising the Optionee’s Stock Option
in the event of the Optionee’s death) as soon as practicable after the Exercise
Date, in accordance with Section 10.


7.Tax Requirements. Shares shall only be delivered pursuant to the exercise of
the Stock Option if the Optionee or the Optionee’s personal representative has
made appropriate arrangements with the Company in accordance with Section 27 of
the Plan for the payment of applicable taxes which are required to be withheld
under federal, state or local law or the tax withholding requirement has
otherwise been satisfied.


8.Compliance with Securities and Other Laws. The obligation of the Company to
deliver Shares under the Stock Option shall be subject to the condition that, if
at any time the Company shall determine in its discretion that the listing,
registration, or qualification of the Stock Option or the Shares upon any
securities exchange or inter-dealer quotation system or under any state or
federal law, or the consent or approval of any governmental regulatory body, is
necessary as a condition of, or in connection with, the Stock Option or the
issuance or purchase of Shares thereunder, then the Stock Option may not be
exercised in whole or in part unless such listing, registration, qualification,
consent, or approval shall have been effected or obtained free of any conditions
not reasonably acceptable to the Committee. The Company shall not be required to
sell or issue Shares under Stock Option if the issuance thereof would constitute
a violation by either the Optionee or the Company of any provision of any law or
regulation of any governmental authority or any securities exchange or
inter-dealer quotation system. As a condition of any sale or issuance of Shares
under the Stock Option, the





--------------------------------------------------------------------------------





Company may place legends on Shares, issue stop transfer orders and require such
agreements or undertakings from the Optionee as the Company may deem necessary
or advisable to assure compliance with any such law or regulation. Any
determination in this connection by the Company shall be final, binding, and
conclusive. The obligations of the Company and the rights of the Optionee are
subject to all applicable laws, rules, and regulations.


9.Nontransferability of Stock Option. Except as provided in the Plan, the Stock
Option is not assignable or transferable by the Optionee except by will or the
laws of descent and distribution. Any attempted assignment, transfer, pledge,
hypothecation, or other disposition of the Stock Option contrary to the
provisions hereof, or the levy of any execution, attachment, or similar process
upon the Stock Option shall be null and void and without effect.


10.Delivery of Shares; Rights as Stockholder. Shares will be delivered to the
Optionee as soon as practical after exercise of the Stock Option; subject to the
requirements of Sections 7 and 8. At the discretion of the Company, Shares may
be delivered to the Optionee by book-entry credit to an account established in
the Optionee’s name by the Company with the Company’s transfer agent, or upon
written request from the Optionee (or the Optionee’s personal representative,
beneficiary or estate, as the case may be) in certificates in the Optionee’s
name (or, if exercised after the Optionee’s death, in the name of the Optionee’s
personal representative, beneficiary or estate). The Optionee shall not acquire
or have any rights as a stockholder of the Company, including, but not limited
to, the right to vote Optioned Shares or the right to receive dividends on
Optioned Shares, until Shares issuable upon exercise of the Option are actually
issued and delivered to the Optionee in accordance with this Agreement, at which
time the Optionee share acquire the rights as a stockholder of the Company with
respect to such issued and delivered shares. Except as otherwise provided in
Section 11 hereof, no adjustment shall be made for dividends or other rights for
which the record date is prior to issuance of Shares to the Optionee (or the
Optionee’s personal representative, beneficiary or estate, as the case may be).
The Optionee, by his or her execution of this Agreement, agrees to execute any
documents requested by the Company in connection with the issuance of Shares.


11.Adjustment upon Changes in Capitalization. The number of Shares covered by
the Stock Option, and the Option Prices thereof, shall be subject to adjustment
in accordance with Section 20 of the Plan. The granting of this Stock Option
shall not affect in any way the right or power of the Company to make
adjustments, reclassifications, reorganizations, or changes of its capital or
business structure or to merge or to consolidate or to dissolve, liquidate, or
sell, or transfer all or any part of its business or assets.


12.No Right to Continue Service or Employment. Nothing in the Notice of Grant,
this Agreement or the Plan shall confer upon the Optionee any right to remain an
officer or employee of the Company or one of its Subsidiaries, and nothing
herein shall be construed in any manner to interfere in any way with the right
of the Company or its Subsidiaries to terminate the Optionee’s service at any
time.


13.Interpretation by the Committee. The administration of the Plan has been
vested in the Committee, and all questions of interpretation and application of
the Notice of Grant and this Agreement shall be subject to determination by a
majority of the members of the Committee, which determination shall be final and
binding on the Optionee.


14.Restrictive Covenants.


a.    Non-Disclosure.
(i)    During the Optionee’s employment with the Company, the Company shall
grant the Optionee otherwise prohibited access to the Company’s trade secrets
and confidential information which is not known to the Company’s competitors or
within the Company’s industry generally, which was developed by the Company over
a long period of time and/or at the Company’s substantial expense, and which is
of great competitive value to the Company.





--------------------------------------------------------------------------------





“Confidential Information” includes all trade secrets, inventions and
confidential and proprietary information of the Company including, but not
limited to, the following: all documents or information, in whatever form or
medium, concerning or relating to any of the Company’s discoveries; designs;
plans; strategies; models; processes; techniques; technical improvements;
development tools or techniques; modifications; formulas; patterns; devices;
data; product information; manufacturing and engineering processes, data and
strategies; operations; products; services; business practices; policies;
training manuals; principals; vendors and vendor lists; suppliers and supplier
lists; customers and potential customers; contractual relationships; research;
development; know-how; technical data; software; product construction and
product specifications; project information and data; developmental or
experimental work; plans for research or future products; improvements;
interpretations, and analyses; database schemas or tables; infrastructure;
marketing methods; finances and financial information and data; business plans;
marketing and sales plans and strategies; budgets; pricing and pricing
strategies; costs; customer and client lists and profiles; customer and client
nonpublic personal information; business records; audits; management methods and
information; reports, recommendations and conclusions; and other business
information disclosed or made available to the Optionee by the Company, either
directly or indirectly, in writing, orally, or by drawings or observation.
“Confidential Information” does not include, and there shall be no obligation
hereunder with respect to, information that (A) is generally available to the
public on the Date of Grant or (B) becomes generally available to the public
other than as a result of a disclosure not otherwise permissible hereunder.
Throughout the Optionee’s employment with the Company and thereafter: (x) the
Optionee shall hold all Confidential Information in the strictest confidence,
take all reasonable precautions to prevent its inadvertent disclosure to any
unauthorized person, and follow all policies of the Company protecting the
Confidential Information; and (y) the Optionee shall not, directly or
indirectly, utilize, disclose or make available to any other person or entity,
any of the Confidential Information, other than in the proper performance of the
Optionee’s duties.
(ii)    If the Optionee shares Confidential Information with outside persons,
other than as required to comply with applicable laws and as necessary to manage
the Optionee’s personal finances or in accordance with the exceptions contained
in this Section 14(a), the Optionee may be subject to the Optionee’s rights
hereunder being forfeited upon a determination by the Committee that the
Optionee has violated this Section 14. Nothing in this Agreement prohibits the
Optionee from reporting possible violations of U.S. federal or state law or
regulations to any governmental agency or entity, including but not limited to
the Department of Justice, the Securities and Exchange Commission, the Congress,
and any agency Inspector General, making other disclosures that are protected
under the whistleblower provisions of U.S. federal or state law or regulation,
or participating in an investigation or proceeding conducted by any governmental
or law enforcement agency or entity. The Optionee does not need the prior
authorization of the Company to make any such reports or disclosures, and the
Optionee is not required to notify the Company that the Optionee has made such
reports or disclosures.
(iii)    This Agreement also does not prohibit the disclosure of a trade secret
(as that term is defined under applicable law) that: (A) is made in confidence
to a Federal, State, or local government official, either directly or
indirectly, or to an attorney, where such disclosure is made solely for the
purpose of reporting or investigating a suspected violation of law; or (B) is
made in a complaint or other document filed in a lawsuit or other proceeding, if
such filing is made under seal. If the Optionee files a lawsuit for reporting a
suspected violation of the law, the Optionee may disclose the trade secret to
the Optionee’s attorney and use the trade secret in the court proceeding if the
Optionee files any document containing the trade secret under seal and does not
disclose the trade secret except pursuant to court order.





--------------------------------------------------------------------------------





b.    Non-Competition. In consideration for (i) this Agreement and the benefits
provided herein; (ii) the Company’s promise to provide Confidential Information
to the Optionee, (iii) the substantial economic investment made by the Company
in the Confidential Information and the goodwill of the Company, (iv) the
Company’s employment of the Optionee, and (v) the compensation and other
benefits provided by the Company to the Optionee, to protect the Company’s
Confidential Information and the business goodwill of the Company, the Optionee
agrees to the following restrictive covenants and the covenants set forth in
Sections 14(c), (d), (e), and (f). During the Optionee’s employment and for a
twelve (12) month period subsequent to the date of the Optionee’s termination of
employment (the “Restricted Period”), the Optionee agrees he or she will not,
directly or indirectly, absent the express, written consent of the Chief
Executive Officer of the Company (the “CEO”) or the Chairman of the Committee
(the “Chairman”), or either of their respective designees, become or serve as,
directly or indirectly, a director, officer, employee, owner, partner, advisor,
agent, or consultant with, or engage in, any business that manufactures,
provides or sells rail manufacturing, rail maintenance, rail leasing or rail
management, tank or freight railcars, railcar parts or heads, or highway
products, shipper services, and all other products and services provided, or
seriously pursued, by the Company or its Affiliates during the period from the
Date of Grant through the date of the Optionee’s termination of employment, in
any state, or similar geographic territory, in which the Company or any of its
Affiliates operate as of the date of the Optionee’s termination of employment
and for which the Optionee performed services, had responsibility or received
Confidential Information (“Restricted Territory”). Further, for a twelve (12)
month period after the Optionee’s termination of employment, the Optionee agrees
not to serve as a consulting or testifying expert for any third party in any
legal proceedings (including arbitration or mediation) or threatened legal
proceedings involving the Company, unless called to do so by the Company or an
Affiliate. The Optionee agrees to notify the CEO in writing, with a copy of such
notice to the Chairman, in the event the Optionee accepts employment or service
of any nature with any person, business, or entity during the Restricted Period.
c.    Non-Solicitation. During the Restricted Period, other than in connection
with the Optionee’s duties for the Company, the Optionee shall not, and shall
not use any Confidential Information to, directly or indirectly, either as a
principal, manager, agent, employee, consultant, officer, director, stockholder,
partner, investor or lender or in any other capacity, and whether personally or
through other persons, (i) solicit business, or attempt to solicit business,
from any Client or Prospective Client, (ii) interfere with, or attempt to
interfere with, the Company’s relationship, contracts or business with any
Client or Prospective Client or Supplier, or (iii) induce or persuade in any
manner, or attempt to induce or persuade, any Client or Prospective Client or
Supplier to curtail or cancel any business or contracts with the Company. This
restriction applies only to business which is in the scope of services or
products provided by the Company. “Client or Prospective Client” means any
client or prospective client with whom the Company did business or who the
Company solicited within the twenty-four (24) month period preceding the
Optionee’s termination of employment, and who or which: (A) the Optionee
contacted, called on, serviced or did business with during the Optionee’s
employment with the Company; (B) the Optionee learned of as a result of the
Optionee’s employment with the Company; or (C) about whom the Optionee received
Confidential Information. “Supplier” means any person or entity that provided
goods or services to the Company at any time during the two (2) year period
before the Optionee’s termination of employment.
d.    Non-Recruitment. During the Restricted Period, other than in connection
with the Optionee’s duties for the Company, the Optionee shall not, and shall
not use any Confidential Information to, on behalf of the Optionee or on behalf
of any other person or entity, directly or indirectly, hire, solicit, induce,
recruit, engage, go into business with, or attempt to hire, solicit, induce,
recruit, engage, go into business with, or encourage to leave or otherwise cease
his/her employment with the Company, any individual who is an employee or
independent contractor of the Company or who was an employee or independent
contractor of the Company within the twelve (12) month period prior to the
Optionee’s termination of employment.





--------------------------------------------------------------------------------





e.    Non-Disparagement. The Optionee agrees that the Company’s goodwill and
reputation are assets of great value to the Company which have been obtained and
maintained through great costs, time and effort. Therefore, during the
Optionee’s employment and after the Optionee’s termination of employment for any
reason, the Optionee shall not in any way disparage, libel or defame the
Company, its business or business practices, its products or services, or its
stockholders, managers, officers, directors, employees, investors or Affiliates.
Nothing in this Section 14(e) is intended to interfere with the Optionee’s right
to engage in the conduct set forth in Section 14(a)(ii) or (iii).
f.    Remedies. By acceptance of this Agreement, the Optionee acknowledges that
the geographic scope and duration of the restrictions and covenants contained in
this Section 14 are fair and reasonable in light of (i) the nature and wide
geographic scope of the operations of the Company’s business; (ii) the
Optionee’s level of control over and contact with the business in the Restricted
Territory; and (iii) the amount of compensation and Confidential Information
that the Optionee is receiving in connection with the Optionee’s employment with
the Company. If the Optionee violates any of the restrictions contained in this
Section 14, the Restricted Period shall be suspended and shall not run in favor
of the Optionee until such time that the Optionee cures the violation to the
satisfaction of the Company and the period of time in which the Optionee is in
breach shall be added to the Restricted Period applicable to such covenant(s).
Further, by executing this Agreement, the Optionee acknowledges that the
restrictions contained in this Section 14, in view of the nature of the
Company’s businesses, are reasonable and necessary to protect their legitimate
business interests, business goodwill and reputation, and that any violation of
these restrictions would result in irreparable injury and continuing damage to
the Company. Accordingly, by executing this Agreement, the Optionee acknowledges
and agrees that, in the event of the Optionee’s breach or threatened breach of
the provisions in this Section 14, the Company shall be entitled to a temporary
restraining order and injunctive relief restraining the Optionee from the
commission of such breach or threatened breach, without the necessity of
establishing irreparable harm or the posting of a bond, and to recover from the
Optionee, damages incurred by the Company as a result of the breach, as well as
the Company’s attorneys’ fees, costs and expenses related to such breach or
threatened breach. In addition, in the event the Optionee violates any of the
restrictions contained in this Section 14, all benefits under this Agreement
shall immediately cease, no additional Shares will be due to the Optionee
pursuant to the Agreement and the Stock Option (whether vested or unvested)
shall be terminated and forfeited, and, to the extent the Optionee has
previously received Shares pursuant to this Agreement, upon written demand by
the Company, the Optionee must immediately repay the Company the Shares
previously received (or the value thereof as of such date, if the Shares have
been sold or otherwise disposed of by the Optionee). Nothing contained in this
Agreement shall be construed as prohibiting the Company from pursuing any other
remedies available to it for any breach or threatened breach, including, without
limitation, the recovery of money damages, attorneys’ fees, and costs. The
existence of any claim or cause of action by the Optionee against the Company,
whether predicated on this Agreement, the Plan or otherwise, shall not
constitute a defense to the enforcement by the Company of the restrictive
covenants contained in this Section 14, or preclude injunctive relief.
g.    Survival. The provisions of this Section 14 shall survive any Termination
of Service by the Optionee, the termination of the Stock Option, and/or the
termination of this Agreement.
15.Entire Agreement; Modification. This Agreement together with the Plan and the
Notice of Grant supersede any and all other prior understandings, negotiations
and agreements, either oral or in writing, between the parties with respect to
the subject matter hereof and constitute the sole and only agreements between
the parties with respect to the said subject matter. The Optionee acknowledges
that the Optionee is relying solely on the Optionee’s own judgment in entering
into this Agreement, and not on any communications, promises, or representations
of the Company or its agent, except as expressly contained in this Agreement.
The Committee may amend this Agreement or the Notice of Grant without the
Optionee’s consent provided that it concludes that such amendment is not
materially adverse to the Optionee, is permitted under Section 20 of the Plan,
or is necessary for purposes of compliance with applicable law or compliance
with or exemption from the requirements of Section 409A of the Code or any
regulations or other guidance issued thereunder.





--------------------------------------------------------------------------------





Except as provided by the immediately preceding sentence, no change or
modification of this Agreement or the Notice of Grant shall be valid or binding
upon the parties unless the change or modification is in writing and signed by
the parties. Notwithstanding the preceding sentence, the Company may amend the
Plan to the extent permitted by the Plan.


16.Law Governing. The Notice of Grant and this Agreement shall be governed by,
construed, and enforced in accordance with the laws of the State of Texas
(excluding any conflict of laws rule or principle of Texas law that might refer
the governance, construction, or interpretation of this Agreement to the laws of
another state).


17.Repayment on Restatement. The Stock Option granted hereunder is subject to
cancellation and any Shares deliverable upon exercise are subject forfeiture in
order to satisfy amounts recoverable by the Company, upon a determination by the
Committee pursuant to the Policy for Repayment on Restatement of Financial
Statements in effect at the time of such determination, which Policy is
incorporated herein by reference.


18.Notice. Any notice required or permitted to be delivered hereunder shall be
in writing and shall be deemed to be delivered only when actually received by
the Company or the Optionee, as the case may be, at the addresses set forth
below (or at such other addresses as they have theretofore specified by written
notice delivered in accordance herewith):


a.    Notice to the Company shall be sent electronically to
compensation@trin.net or in hard copy addressed and delivered as follows:
Trinity Industries, Inc., 2525 Stemmons Freeway, Dallas, Texas 75207, Attention:
Corporate Compensation Department.
b.    Notice to the Optionee shall be sent electronically to the Optionee’s
Company e-mail address or, in hard copy addressed and delivered to the
Optionee’s address then on file with the Company.
19.Acceptance. The grant of the Stock Option is subject to and conditioned upon
the Optionee’s electronic acceptance of the terms hereof.


* * * * * * * *



